Citation Nr: 0801527	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-25 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1968 to February 
1969, with additional service in the Army Reserves to include 
a verified period of active duty for training (ACDUTRA) from 
April to October 1963.
	
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO decision, which, in 
pertinent part, denied the veteran's claim of service 
connection for a bilateral hearing loss disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

In reviewing the veteran's service medical records, the Board 
observes that his April 1968 entrance examination report 
reflects audiometric findings which ranged from 0 to 25 
decibels, bilaterally, from 500 to 4000 Hertz.  
Significantly, the report contains a notation that the 
veteran suffered from "bilateral 30% hearing loss[,] mid 
ranges;" and he received a "2" with respect to the hearing 
acuity component of the PULHES profile.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  On separation 
examination in February 1969, the veteran complained of a 
history of hearing loss.  Audiometric findings ranged between 
5 and 25 decibels, bilaterally.  A comparison of his 
induction and separation examination reports suggests 
diminished hearing and an apparent deterioration of hearing 
acuity at certain puretone thresholds.   

Although hearing loss, as defined by 38 C.F.R. § 3.385, is 
not shown in service or at separation from service, service 
connection can be established if medical evidence shows it is 
actually due to incidents during service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).

In October 2003, the veteran underwent a VA audiological 
examination.  This report reflects the opinion that the 
veteran suffered from a bilateral hearing loss disability 
that was less likely than not due to in-service noise 
exposure.  Although the examiner indicated he reviewed the 
claims folder, he failed to reconcile relevant evidence to 
include findings from the February 1968 entrance examination, 
discussed above.

Where a medical opinion is ambiguous, undetailed, inadequate, 
or relies on an incorrect premise, a remand for a clarifying 
opinion is required.  See Everett v. Principi, 18 Vet. App. 
564 (2004) (where a medical examiner's opinion consisted of 
only one paragraph and stated that the veteran's back 
disability was not due to service based on a gap between 
service and the disability, but where the medical records did 
not reflect any such gap, VA erred when it relied on that 
opinion to deny the veteran's claim for service connection).  
Thus, as the October 2003 VA audiological opinion failed to 
include a discussion of pertinent service medical records, a 
remand for a clarifying opinion is required in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran's claims folder should be 
referred to the October 2003 VA 
audiological examiner or, if unavailable, 
to another suitably qualified VA examiner 
for a clarifying opinion as to the 
etiology and onset of the veteran's 
bilateral hearing loss disability.  The 
claims file and a copy of this decision 
must be made available to the examiner, 
and the examiner should indicate in his 
report whether or not the claims file was 
reviewed.  

Specifically, the examiner's opinion must 
include a discussion and explanation of 
the findings in the veteran's service 
medical records, which includes a finding 
that the veteran suffered from "bilateral 
30% hearing loss[,] mid ranges."  The 
examiner is requested to address whether 
it is at least as likely as not that the 
veteran had bilateral hearing loss on 
induction; and, if so, was such 
permanently worsened during service?  If 
it is determined that the veteran entered 
service without bilateral hearing loss, an 
opinion should be provided as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
any current hearing loss disability is 
related to service or whether such 
manifested within one year of service 
separation.  The examiner should note any 
other likely causes of the veteran's 
hearing loss, if possible.  A rationale 
for any opinion expressed should be 
provided.  If the physician is unable to 
offer an opinion without another 
examination of the veteran, he should 
state that in his report.

2.  After these actions have been 
completed, the RO should then readjudicate 
the claim on the merits.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case, which considers all the 
pertinent evidence of record, and afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

